Case 6:18-cv-01069-RBD-LRH Document 192 Filed 03/17/21 Page 1 of 3 PageID 3878




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


 JOHN DOE,

                    Plaintiff,

 v.                                                  Case No: 6:18-cv-1069-RBD-LRH

 ROLLINS COLLEGE,

                    Defendant.


                                                COUNSEL FOR
 JUDGE: Roy B. Dalton, Jr.                      PLAINTIFF: Anne Tamashasky and
                                                Joshua Engel
 DEPUTY CLERK: Bianca Acevedo

 COURT REPORTER: Amie First
                                                COUNSEL FOR
 amiefirst.courtreporter@gmail.com
                                                DEFENDANT: Kelly DeGance and Mark
 SCHEDULED                                      Gorman Alexander
 DATE/TIME:     March 17, 2021 at
                9:00 AM




                                      MINUTES
                                   Jury Trial (Day 2)

  8:44 a.m.        Court reconvenes. Court addresses matters with both parties.
  8:58 a.m.        Jurors enter the courtroom. Plaintiff’s witness: John Doe sworn and
                   testified. Direct examination of Mr. Doe conducted by Mr. Engel.


  10:31 a.m.       Jurors exit the courtroom.

  10:32 a.m.       Brief recess.
Case 6:18-cv-01069-RBD-LRH Document 192 Filed 03/17/21 Page 2 of 3 PageID 3879




  10:45 a.m.      Jurors enter the courtroom. Court reconvenes.

  10:46 a.m.      Cross-examination of Mr. Doe conducted by Mr. Alexander.

  11:55 a.m.      Jurors exit the courtroom.

  11:57 a.m.      Lunch recess.

  1:13 p.m.       Jurors enter courtroom. Court reconvenes.

  1:15 p.m.       Jurors enter the courtroom. Plaintiff’s witness: Steven Shedlin
                  sworn and testified. Direct examination of Mr. Shedlin conducted
                  by Mr. Engel.

  1:35 p.m.       Cross-examination of Mr. Shedlin conducted by Mr. Alexander.

  1:37 p.m.       Plaintiff’s witness: Deena Wallace sworn and testified. Direct
                  examination of Ms. Wallace conducted by Mr. Engel.

  3:00 p.m.       Jurors exit the courtroom. Brief recess.

  3:14 p.m.       Jurors enter the courtroom. Court reconvenes. Cross-examination
                  of Ms. Wallace conducted by Mr. Alexander.

  4:00 p.m.       Court reviews disposition of Oriana Jimenez Guevara with parties

  4:05 p.m.       Deposition of Oriana Jimenez Guevara read to the jury. Questions
                  conducted by Mr. Engel and answer read by Ms. DeGance.

  5:00 p.m.       Jurors exit and are excused for the evening. Court addresses
                  matters with both parties.

  5:06 p.m.       Court is adjourned. Court will resume Thursday, March 18, 2021 at
                  9:00 a.m.




                                         -2-
Case 6:18-cv-01069-RBD-LRH Document 192 Filed 03/17/21 Page 3 of 3 PageID 3880




                  Time in court: 8:44 a.m. – 11:57 a.m., 1:13 p.m. – 5:06 p.m.;
                  Total time in court: 7 hours and 6 minutes




                                        -3-
